Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 November 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Nov. 28. 1780
I have the pleasure to inform you that the dispute between M. de Chaumont & me is terminated (as I was sure it would be) in my Favour. Two Gentlemen of his own appointing (M. Rozée & M. Montaudouin) have decided the Freight to be payable only after the Goods are loaded at L’Orient, & Messrs Jeauge & Co (Mr de Chaumonts Correspondents) of Bordeaux have of their own accord reduced the Measurement of the Ship to a reasonable Tonnage.
Please to send on your Dispatches for the Mars by the return of Post as she will by that Time be ready to sail, the Hercules Capt Carey bound to Baltimore of 16 Guns & 80 Men will sail with the Mars.
I am as ever Your dutifull & affectionate Kinsman
Jona Williams J
 
Endorsed: Mr. Williams Nov. 28. 1780 Messrs Rozée & Montaudouin have decided the Freight not to be due till the Ship is loaded at L’Orient
